  Case 17-07440        Doc 34  Filed 07/28/20 Entered 07/29/20 07:30:51                   Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                         )                BK No.:    17-07440
Flor M Infantes                                )
                                               )                Chapter: 13
                                               )
                                                               Honorable Carol A. Doyle
                                               )
                                               )
               Debtor(s)                       )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION



THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court having
jurisdiction, with due notice having been given to all parties in interest, the Court orders as follows:

  IT IS SO ORDERED:

  1. The Debtor is allowed to keep all of the 2019 tax refund.




                                                            Enter:



                                                                     Honorable Carol A. Doyle
Dated: July 28, 2020                                                 United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
